In this case there was a motion to dismiss the appeal which was denied in opinion and order filed August 4th, 1930. *Page 588 
Appellees have filed motion for rehearing in which it is contended that the appellees, Anthony Kovacek and Bessie Kovacek, were never served with process and never appeared in the court below and that the notice of appeal is insufficient to give this Court jurisdiction of the parties.
The record fails to show that the defendants were never served with process in said cause and never appeared therein.
The record does show that one defendant accepted service, but it does not show that service was not accepted by or made upon other defendants.
One of the defendants was before the chancellor and the chancellor had jurisdiction to deny a temporary restraining order.
Whether such order made by the chancellor is proper or erroneous may be determined on appeal and the appeal from such order is not subject to be dismissed upon the ground "that this Court has no jurisdiction to hear and determine the same."
The petition for rehearing is denied.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.